DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 02/07/2022 in which claim 1 was amended, claims 3, 12 were canceled, and claims 17-24 were withdrawn has been entered of record.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-24 directed to Species II and III non-elected without traverse.  Accordingly, claims 17-24 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 17-24 are canceled.
Allowable Subject Matter
Claims 1-2, 4-11, 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-2, 4-11, and 13-16 the prior art does not teach or suggest either alone or in combination an apparatus comprising: the first and second protection circuits each include a trigger circuit having a trigger transistor having a control portion and configured to deactivate upon detecting the corresponding triggering condition, wherein the deactivation triggers the connection between the first and second domains, a capacitor operatively coupling the control portion to one of the first and second voltage domains, a resistor operably coupling the control portion to ground, and the first and second voltage regions are configured to operate at 5V or greater and in combination with other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/           Primary Examiner, Art Unit 2825